Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (last device) in the reply filed on 5/3/2022 is acknowledged.
Claims 14 and 16-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/3/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The details of the sealing arrangement (26) is not clearly shown and or described.  See the end of paragraph 0046 for a brief description of the arrangement and see figure 7.  It not clear of this is some sort of metal washer or an elastic rubber gasket or even a magnet to keep the faces together.   This is just a broad list of different possibilities.
Claims 3-6,10,13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 3-6 is it not clear if applicant is claiming the generators (claims 3-5) and the control arrangement (claim 6) inasmuch as the preamble is directed to a “A Last device” (1) and the generator and the control arrangement is not part of the last device (1) as defined in the disclosure.
In claim 10, the scope of the phrase “sealing arrangement” is not understood and is not clear.
In claim 13, applicant is defining the last device with respect to the face of the sole section of the footwear which hasn’t been claimed.  Therefore, the scope of the claim is not clear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9-13 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 881338 (Post).
Regarding claims 1,9-10 and 13, Post discloses a last device for forming an article of footwear (see last shown in figures 1-2 and figure 3), comprising:
a last body having a surface (outer surface of last) for receiving material for the article of footwear and at least two sets of separate fluid conduits (a,b) extending separately within the last body and opening to the surface of the last body, wherein the at least two sets of separate fluid conduits are configured to apply at least two different treatments simultaneously to the material on the last body (the conducts a,b are separate as shown and therefore are inherently capable of applying two different treatments simultaneously as claimed).  
Regarding claim 9, the last body is separable into at least two parts (front part (A) and heel portion (B)) and at least one of the fluid conduits extends from one part of the last body to another part of the last body (see external channels running parallel with each other from the front part to the heel portion).  
Regarding claim 10, the threads of the connection device (C) as shown in all the figures represent a sealing arrangement between the at least two parts.  
Regarding claims 11-12, Post discloses a last device for forming an article of footwear (see last shown in figures 1-2 and figure 3), comprising: 
a last body having a surface (outer surface of last) for receiving material for the article of footwear and at least two sets of fluid conduits (a,b) extending separately within the last body and opening to the surface of the last body, wherein the at least two sets of separate fluid conduits are provided to subject the material on the last body to at least two different treatments and wherein one set of the fluid conduits opens in a first localized area on the surface of the last body (one set of external openings connected to conduit a) and another set of the fluid conduits opens in another localized area on the surface of the last body (another set of external openings connected to conduit b), the localized areas providing different types of treatment of the material on the surface (the conducts a,b are separate as shown and therefore are inherently capable of applying two different treatments simultaneously as claimed).  
Regarding claim 12, see figure 1 and 3 which show the top of last having two adjacent openings.  These openings leading to the conduits are inherently capable of  providing simultaneously two different types of treatment in a localized area.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Post ‘338 in view of US 2614337 (Darbo).
Regarding claims 3-5, Post teaches a last device as claimed (see the rejection above for details) except for the two sets of separate fluid conduits are connected to generators of different treatment effects.  Post has a plurality of conduits and passages throughout so allow rapid drying of the footwear, see the specification, especially page 1, col. 1, lines 11-29, 47-61 and 73-80.  Darbo teaches using an air generator device (i.e. a hair dryer (34) with a flexible conduit 36) to facilitate drying out boot and shoes.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the last device as taught by Post with a generator (i.e. hair dryer), as taught by Darbo, to push air thorough out the conduits and passages of the last device and expedite drying the shoe or boot.  Since there are two separate conduit openings (a,b) there would be a need to two hair dryers and/or it would be obvious to duplicate the number of hair dryings to two (therefore have two air generators) to facilitate drying out the shoes or boots quicker.  With regard to two different treatments, the examiner takes official notice that it is old and conventional on the art for a hair drying to have different settings including hot, warm and cool.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the last device as taught by the combination above to have two different treatments (e.g. hot air and cold air).  Regarding claim 5, the hair dryer generates air and therefore is an air unit and also an air heating unit.
Regarding claim 6, the examiner takes official notice that it is well known and conventional in the art for a hair dryer to a treatment application control arrangement (each hair dryer has on/off button and hot/warm and cool buttons) configured for separate control of application of treatments through the at least two sets of fluid conduits.  
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Post ‘338 in view of US 2017/0238659 (Bohnsack).
Regarding claims 7-8, Post teaches a last device as claimed (see the rejection above for details) except for the last device including the fluid conduits produced in the last body by additive manufacturing and the last body comprises at least one part of 3D printed material comprising at least one fluid conduit.  
	Bohnsack teaches the last can being produced in the last body completely by additive manufacturing and the last body comprises at least one part of 3D printed material (see the abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the last device as taught by Post to be produced in the last body by additive manufacturing and the last body comprises at least one part of 3D printed material, as taught by Bohnsack.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556